 NECCO SALES CORPORATION155We shall, -therefore, reopenm the ,case, set aside the certification, andremand the case to the Regional Director for investigation of theissues raised by such objections.[The Board set aside the certification issued and reopened the casefor further proceedings.]-[The Board directed that the Regional Director for the SixteenthRegion shall investigate the issues raised by the objections and shallprepare and serve upon the parties a supplemental report on objec-tions, and shall take such other action as may be,necessary, in accord-ance with the Rules and Regulations of the Board.]MEMBERS MunDCK and BEAN took no part in the consideration ofthe above Decision, Order, and Direction.Necco Sales CorporationandCandy,and Confectionery Union,,Local 50, RWDSU, AFL-CIO, Petitioner.Case No. 2 RC-90f29.Goober 25, 195'DECISION AND- CERTIFICATION OF REPRESENTATIVES'On August 22; 1957, pursuant to a'stipulatioi1 for certification uponconsent, election, an election by secret ballot !was conducted underthe direction and supervision of the Regional Director for the SecondRegion among the employees in the agreed appropriate unit. Follow-ing the election, the Regional Director served on the parties a tallyof ballots, which, showed that of approximately' 5 eligible- voters, 5cast ballots; of which 3 were cast -for and,2 were cast against thePetitioner.No ballots were challenged.On -August 27,- 1957, the Employer filed timely objections whichalleged that : (1) Promptly after the results of the election werepublished, 3' of the 5 employees who had voted informed the Employerthat they had intended to vote, and to the best of their knowledge hadvoted, against the Petitioner, and (2) apparently a mistake wasmade, in marking at-least 1' ballot and, thus, the result of the electiondoes not represent the, true - wishes, at- the time of the election, of amajority of the employees-who voted.On September 1% 1957, theRegional Director filed his report on objections in which he recom-mended that the objections be overruled and that the Petitioner becertified as the exclusive representative of the employees in the ap-propriate unit. 'On, September 23, 1957, the ' Employer' filed excep-tions to the Regional Director's repprt.--Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection with-119 NLRR No. 28. 156DECISIONS OF NATIONAL LABOR RELATIONS BOARDthis case to a three-member panel [Chairman Leedom and MembersMurdock and Jenkins].The Board has reviewed the stipulation of the parties, the objec-tions, the Regional Director's report on objections, and the Employer'sexceptions thereto.Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe National Labor Relations Act.2.The labor organization involved claims to represent certain em-ployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of certain employees of the Employer, within the meaning ofSection 9 (c) (1) and Section 2 (6) and (7) of the Act.4.The following employees of the Employer constitute a unitappropriate for the purposes of collective bargaining within themeaning of Section 9 (b) of the Act :All production and maintenance employees at the Employer's LongIsland City, New York, plant, excluding office clerical employees,professional employees, guards, and supervisors as defined in the Act.5.As noted above, the tally of ballots shows that, of the 5 validballots cast, 3 were cast for the Petitioner.The Employer, in support of its objections, submitted four signedstatements from eligible voters.Two employees averred that theyhad voted "no."A third stated that he had intended to vote "no;" butin view of the election results, he was worried that he might havemistakenly voted "yes."The fourth employee claimed to have voted"yes," when he really wished to vote "no." The Regional Directorfound no-merit in the objections.A careful scrutiny of the ballotsreveals no possible ambiguity with respect to each voter's intent andno question was raised as to any ballot at the time of the count. Thedesignated observers certified that the election was fairly conductedand there is no indication that the voters were unduly rushed orhandicapped in casting their ballots.Accordingly, we agree with the Regional Director's conclusion thatthe Employer's objections are without merit and, following his recom-mendation, we hereby overrule. them.'As the Petitioner received amajority of :the votes cast in the election, we shall certify it as rep-resentative of the employees in the appropriate unit.[The Board certified Candy and Confectionery Union, Local. 50,RWDSU, AFL-CIO, as the designated collective-bargaining repre-sentative of the employees of the Employer in the appropriate unitdescribed in paragraph numbered 4.].11Maliinckrodt Chemical Works,79 NLRB 1399,1400,footnote 2.